                              Case:20-01947-jwb                   Doc #:377 Filed: 10/21/2020                           Page 1 of 9
                                                                United States Bankruptcy Court
                                                                 Western District of Michigan
In re:                                                                                                                   Case No. 20-01947-jwb
Barfly Ventures, LLC                                                                                                     Chapter 11
       Debtor(s)
                                                      CERTIFICATE OF NOTICE
District/off: 0646-1                                                    User: hesselja                                                              Page 1 of 8
Date Rcvd: Oct 19, 2020                                                 Form ID: jdg23                                                             Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 21, 2020:
Recip ID                  Recipient Name and Address
aty                     + John W. Lucas, Pachulski Stang Ziehl & Jones LLP, 150 California Street, 15th Floor, San Francisco, CA 94111-4554
8607732                   Gordon Food Service, Inc., Jason M. Torf, Ice Miller LLP, 200 W. Madison St., Suite 3500, Chicago, IL 60606-3417

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 21, 2020                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 19, 2020 at the address(es) listed
below:
Name                                Email Address
Anh P. Nguyen
                                    on behalf of Creditor Fourth Enterprises LLC f/n/a HotSchedules nguyen@slollp.com

Anthony J. Kochis
                                    on behalf of Creditor HC Woodward LLC akochis@wolfsonbolton.com stravis@wolfsonbolton.com

Brandon Schumacher
                                    on behalf of Creditor Corrigan Moving Systems/Corrigan Logistics bschumacher@fosterswift.com

David E. Bevins
                                    on behalf of Creditor Project Oscar LLC ECF-Deb@rhoadesmckee.com, ecf@rhoadesmckee.com

Dean E. Rietberg
                                    Dean.E.Rietberg@usdoj.gov

Denise D. Twinney
                          Case:20-01947-jwb              Doc #:377 Filed: 10/21/2020                       Page 2 of 9
District/off: 0646-1                                          User: hesselja                                                  Page 2 of 8
Date Rcvd: Oct 19, 2020                                       Form ID: jdg23                                                 Total Noticed: 2
                             on behalf of Creditor Innovo Development Group LLC bkfilings@wardroplaw.com

Denise D. Twinney
                             on behalf of Creditor JK East Beltline Real Estate LLC bkfilings@wardroplaw.com

Elisabeth M. Von Eitzen
                             on behalf of Interested Party HopCat-St. Louis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor HopCat-Ann Arbor LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Interested Party EL Brewpub LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Interested Party HopCat-Indianapolis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor HopCat-Lexington LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Interested Party HopCat-Minneapolis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor HopCat-St. Louis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Interested Party HopCat-Chicago LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor HopCat-Detroit LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor HopCat-Lincoln LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Interested Party HopCat-Kalamazoo LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor HopCat-Indianapolis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor HopCat-Holland LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor HopCat-GR Beltline LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Interested Party HopCat-Lexington LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Interested Party HopCat-Royal Oak LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor HopCat-Minneapolis LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Interested Party 50 Amp Fuse LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor HopCat-Louisville LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Interested Party GRBC Holdings LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Interested Party HopCat-Louisville LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Interested Party Luck of the Irish LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor HopCat-Royal Oak LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor HopCat-Port St. Lucie LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor 9 Volt LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                             on behalf of Debtor GRBC Holdings LLC evoneitzen@wnj.com, jnikodemski@wnj.com
                           Case:20-01947-jwb              Doc #:377 Filed: 10/21/2020                        Page 3 of 9
District/off: 0646-1                                            User: hesselja                                                          Page 3 of 8
Date Rcvd: Oct 19, 2020                                         Form ID: jdg23                                                         Total Noticed: 2
Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Kansas City LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Port St. Lucie LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor Luck of the Irish LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Kansas City LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor Barfly Ventures LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor EL Brewpub LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Concessions LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Kalamazoo LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Madison LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-GR Beltline LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Chicago LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Ann Arbor LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party 9 Volt LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Holland LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Lincoln LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor HopCat-Madison LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Interested Party HopCat-Concessions LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor Barfly Management LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elisabeth M. Von Eitzen
                              on behalf of Debtor 50 Amp Fuse LLC evoneitzen@wnj.com, jnikodemski@wnj.com

Elizabeth B. Vandesteeg
                              on behalf of Creditor Committee Official Committee of Unsecured Creditors of Barfly Ventures LLC evandesteeg@sfgh.com,
                              bkdocket@sfgh.com

Erika R. Barnes
                              on behalf of Creditor 1064 Bardstown LLC ebarnes@stites.com, cbeatty@stites.com;docketclerk@stites.com

Howard S. Sher
                              on behalf of Creditor Liberty Maynard LLC howard@jacobweingarten.com

Jason M. Torf
                              on behalf of Creditor Gordon Food Service Inc. jason.torf@icemiller.com

Jeff A. Moyer
                              on behalf of Creditor Project 35 LLC jeff@thebankruptcygrp.com,
                              crissy@thebankruptcygrp.com;heather@thebankruptcygrp.com

John C. Cannizzaro
                              on behalf of Creditor Gordon Food Service Inc. john.cannizzaro@icemiller.com

John T. Piggins
                              on behalf of Interested Party Mark Sellers ecfpigginsj@millerjohnson.com
                              8473902420@filings.docketbird.com;Docket@millerjohnson.com

Judith Greenstone Miller
                              on behalf of Creditor Committee Official Committee of Unsecured Creditors of Barfly Ventures LLC jmiller@jaffelaw.com,
                         Case:20-01947-jwb              Doc #:377 Filed: 10/21/2020                       Page 4 of 9
District/off: 0646-1                                         User: hesselja                                                        Page 4 of 8
Date Rcvd: Oct 19, 2020                                      Form ID: jdg23                                                       Total Noticed: 2
                            tneddermeyer@jaffelaw.com

Michael Aaron Brandess
                            on behalf of Creditor Committee Official Committee of Unsecured Creditors of Barfly Ventures LLC mbrandess@sfgh.com,
                            bkdocket@sfgh.com

Michael E. Moore
                            on behalf of Interested Party Mercantile Bank of Michigan moore@millercanfield.com
                            laitila@millercanfield.com;wysocki@millercanfield.com

Michael M. Malinowski
                            on behalf of Interested Party MIKE MALINOWSKI ecf@malinowskilaw.com

Michael V. Maggio
                            michael.v.maggio@usdoj.gov

Nicholas J. Spigiel
                            on behalf of Interested Party GTW Depot LLC nspigiel@kreisenderle.com, dquick@kreisenderle.com

Norman C. Witte
                            on behalf of Creditor A&G Partnership LLC ncwitte@wittelaw.com, mmallswede@wittelaw.com

Patrick E. Sweeney
                            on behalf of Creditor Ionia Ventures LLC psweeney@rhoadesmckee.com, kjhaisma@rhoadesmckee.com

Patrick E. Sweeney
                            on behalf of Creditor 58 Ionia Holdings LLC psweeney@rhoadesmckee.com, kjhaisma@rhoadesmckee.com

Paul R. Hage
                            on behalf of Creditor Committee Official Committee of Unsecured Creditors of Barfly Ventures LLC phage@jaffelaw.com,
                            tneddermeyer@jaffelaw.com

Rebecca Marie Smith
                            on behalf of Creditor Michigan Unemployment Insurance Agency Smithr72@michigan.gov bridlemanj@michigan.gov

Robert F. Wardrop, II
                            on behalf of Creditor JK East Beltline Real Estate LLC bkfilings@wardroplaw.com
                            bkrfilings@wardroplaw.com;bkwalfilings@wardroplaw.com

Robert F. Wardrop, II
                            on behalf of Creditor Innovo Development Group LLC bkfilings@wardroplaw.com,
                            bkrfilings@wardroplaw.com;bkwalfilings@wardroplaw.com

Ronald E. Gold
                            on behalf of Creditor First Savings Bank rgold@fbtlaw.com awebb@fbtlaw.com;eseverini@fbtlaw.com;sbryant@fbtlaw.com

Rozanne M. Giunta
                            on behalf of Interested Party EL Brewpub LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-St. Louis LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Lexington LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party 9 Volt LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Debtor HopCat-GR Beltline LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Chicago LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Royal Oak LLC rgiunta@wnj.com,
                            scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Debtor HopCat-Kalamazoo LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Debtor HopCat-Madison LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Minneapolis LLC rgiunta@wnj.com,
                            scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                            on behalf of Interested Party HopCat-Kalamazoo LLC rgiunta@wnj.com,
                            scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                     Case:20-01947-jwb                Doc #:377 Filed: 10/21/2020                      Page 5 of 9
District/off: 0646-1                                       User: hesselja                                                         Page 5 of 8
Date Rcvd: Oct 19, 2020                                    Form ID: jdg23                                                        Total Noticed: 2
                          on behalf of Interested Party Luck of the Irish LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor Luck of the Irish LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor EL Brewpub LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Madison LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Port St. Lucie LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor GRBC Holdings LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Indianapolis LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Lincoln LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Ann Arbor LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Minneapolis LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Kansas City LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-St. Louis LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Lincoln LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor Barfly Ventures LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Royal Oak LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-GR Beltline LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor 9 Volt LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Ann Arbor LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Concessions LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Holland LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party GRBC Holdings LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Concessions LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Holland LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Louisville LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Kansas City LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor Barfly Management LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                     Case:20-01947-jwb                Doc #:377 Filed: 10/21/2020                       Page 6 of 9
District/off: 0646-1                                       User: hesselja                                                      Page 6 of 8
Date Rcvd: Oct 19, 2020                                    Form ID: jdg23                                                     Total Noticed: 2
                          on behalf of Debtor HopCat-Port St. Lucie LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Louisville LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party HopCat-Indianapolis LLC rgiunta@wnj.com,
                          scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Interested Party 50 Amp Fuse LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Detroit LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Lexington LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor 50 Amp Fuse LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Rozanne M. Giunta
                          on behalf of Debtor HopCat-Chicago LLC rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com

Scott A. Wolfson
                          on behalf of Creditor HC Woodward LLC swolfson@wolfsonbolton.com stravis@wolfsonbolton.com

Shannon L. Deeby
                          on behalf of Creditor Fourth Enterprises LLC f/n/a HotSchedules sdeeby@clarkhill.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Minneapolis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Ann Arbor LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Kalamazoo LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Kalamazoo LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Royal Oak LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-St. Louis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Concessions LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Chicago LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-GR Beltline LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party EL Brewpub LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Lexington LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party 9 Volt LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Detroit LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party HopCat-Lincoln LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Holland LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Madison LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Interested Party 50 Amp Fuse LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                          on behalf of Debtor HopCat-Lincoln LLC sgrow@wnj.com, bpowers@wnj.com
                        Case:20-01947-jwb              Doc #:377 Filed: 10/21/2020                     Page 7 of 9
District/off: 0646-1                                        User: hesselja                                                    Page 7 of 8
Date Rcvd: Oct 19, 2020                                     Form ID: jdg23                                                   Total Noticed: 2
Stephen B. Grow
                           on behalf of Debtor Luck of the Irish LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Debtor HopCat-Concessions LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Interested Party HopCat-Minneapolis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Debtor HopCat-Kansas City LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Interested Party HopCat-Chicago LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Interested Party HopCat-Madison LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Interested Party GRBC Holdings LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Interested Party HopCat-Royal Oak LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Interested Party HopCat-Holland LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Debtor EL Brewpub LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Debtor 9 Volt LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Debtor HopCat-Ann Arbor LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Interested Party Luck of the Irish LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Debtor HopCat-St. Louis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Interested Party HopCat-Indianapolis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Debtor 50 Amp Fuse LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Debtor HopCat-GR Beltline LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Interested Party HopCat-Louisville LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Debtor HopCat-Indianapolis LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Interested Party HopCat-Kansas City LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Debtor GRBC Holdings LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Debtor HopCat-Louisville LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Debtor HopCat-Lexington LLC sgrow@wnj.com, bpowers@wnj.com

Stephen B. Grow
                           on behalf of Debtor Barfly Ventures LLC sgrow@wnj.com, bpowers@wnj.com

Steven L. Rayman
                           on behalf of Interested Party CIP Administrative LLC courtmail@raymanknight.com

Timothy F. Nixon
                           on behalf of Creditor 222 Venture LLP tnixon@gklaw.com, kboucher@gklaw.com;ekulpinski@gklaw.com

Wesley Jacob Carrillo
                           on behalf of Creditor Hood Westport LLC wcarrillo@enszjester.com

Wesley Jacob Carrillo
                           on behalf of Creditor Irving Westport LLC wcarrillo@enszjester.com
                        Case:20-01947-jwb             Doc #:377 Filed: 10/21/2020               Page 8 of 9
District/off: 0646-1                                       User: hesselja                                      Page 8 of 8
Date Rcvd: Oct 19, 2020                                    Form ID: jdg23                                     Total Noticed: 2
Wesley Jacob Carrillo
                           on behalf of Creditor CAD Management LLC wcarrillo@enszjester.com

Wesley Jacob Carrillo
                           on behalf of Creditor Tholen Westport LLC wcarrillo@enszjester.com


TOTAL: 168
                       Case:20-01947-jwb                   Doc #:377 Filed: 10/21/2020                 Page 9 of 9
Form JDG23 (10/09)
                                                    United States Bankruptcy Court
                                                     Western District of Michigan
                                                         One Division Ave., N.
                                                               Room 200
                                                        Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                                          Case Number 20−01947−jwb
           Barfly Ventures, LLC
           35 Oakes Street SW #400                                                        Chapter 11
           Grand Rapids, MI 49503
           Tax ID: 27−1798379                                                             Honorable James W. Boyd

                                                                  Debtor



                                     NOTICE OF CANCELLATION OF HEARING

   PLEASE TAKE NOTICE that the hearing regarding Gordon Food Service, Inc.'s Limited Objection to
Notice of Assumption and Assignment of Executory Contracts and Unexpired Leases (DN 228) and Gordon
Food Service Inc Objection to Adequate Assurance of Future Performance Provided by Stalking Horse
Bidder (DN 288) scheduled for 10/19/2020 is hereby CANCELLED.




This Notice shall be served by the Clerk via electronic notification and/or transmitted to the Bankruptcy
Noticing Center for appropriate service. ( 10/19/20 − jak )




                                                                            Michelle M. Wilson
                                                                            CLERK OF BANKRUPTCY COURT



Dated: October 19, 2020                                                     /S/
                                                                            J. Koerth
                                                                            Deputy Clerk


1 Aliases for Debtor Barfly Ventures, LLC : Note See Joint Administration Order (DN 60)
